DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 7/30/2021.  
Claims 1, 7, 37, 42 and 44 have been amended.  Claims 2-6, 9-36, 38-41 and 45-48 have been canceled.  

Allowable Subject Matter
Claims 1, 7, 8, 37, 42-44 and 49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claim 1 recites, inter alia, a cell access method, comprising in the process of accessing a first cell in a first network, reporting, by a terminal, a moving speed of the terminal to a base station corresponding to the first cell by sending, by the terminal, a preamble sequence to the base station; and in response to receiving a random access response message sent by the base station based on the preamble sequence, sending, by the terminal, a radio resource control (RRC) connection request to the base station, wherein the RRC connection request carries the moving speed; receiving, by the terminal, access rejection indication information sent by the base station by: receiving, by the terminal, an RRC connection setup message sent by the base station based on the RRC connection request, the RRC connection setup message carrying the access rejection indication information, wherein the access rejection indication information is sent in response to determining, by the base station, that the terminal is not allowed to access the first cell according to the moving speed; and selecting, by the terminal, a second cell from other cells other than the first cell for access according to the access rejection indication information, wherein the second cell is a cell in a second network and is a neighbor cell of the first cell.  
Applicant’s independent claims 37 and 44 recite similar limitations as those found underlined above.  The closest prior art of record includes:
Tsai US-2012/0088495 provides an apparatus, system and method for connection setup (Abstract) using RRC messages.  (Page 1 [0006])  Tsai additionally teaches the use of an RRC Connection Reject message (Page 2 [0022]), however Tsai differs from the claimed invention by not explicitly reciting the use of an RRC connection setup message sent by the base station based on the RRC connection request, the RRC connection setup message carrying the access rejection indication information as found in the independent claims.  
Geng et al. US-2016/0057692 describes an access control method and apparatus using RRC messages (Page 2 [0018]), but fails to disclose the use of an RRC connection setup message sent by the base station based on the RRC connection request, the RRC connection setup message carrying the access rejection indication information as found in the independent claims.  
Ernstrӧm et al. WO2006/137779A1 describes a cell access method (Abstract), comprising: in the process of accessing a first cell in a first network (Page 13 Claim 10 “A method for establishing a call or connection setup in a communications system 
receiving, by the terminal, access rejection indication information sent by the base station, wherein the access rejection indication information is sent in response to determining, by the base station, that the terminal is not allowed to access the first cell according to the moving speed; (Page 13 Claim 15 “characterized in that said information about terminal moving speed and purpose of requested connection setup is combined with internal network load or congestion information to make a redirection decision for the terminal and send a RRC connection rejection together with said redirection decision asking the terminal to make a new attempt in a different cell.”) and
selecting, by the terminal, a second cell from other cells other than the first cell for access according to the access rejection indication information, wherein the second cell is a cell in a second network and is a neighbor cell of the first cell.  (Page 9 lines 1-8 and Page 3 lines 16-29)
However, Ernstrӧm differs from the claimed invention by not explicitly reciting the use of an RRC connection setup message sent by the base station based on the RRC connection request, the RRC connection setup message carrying the access rejection indication information as found in the independent claims.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/Matthew C Sams/Primary Examiner, Art Unit 2646